Citation Nr: 0527506	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-02 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malnutrition.

2.  Entitlement to service connection for avitaminosis.

3.  Entitlement to service connection for chronic dysentery.

4.  Entitlement to service connection for residuals of a 
shrapnel wound.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to April 1942, and from March 1945 to June 
1946.  He was also a prisoner of war from April 9, 1942, to 
April 18, 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In February 2003, the veteran 
requested a Board hearing in Washington, D.C.; he changed his 
request to a Board videoconference hearing in January 2004, 
and canceled his request for a hearing in February 2005.

The issue of entitlement to service connection for residuals 
of a shrapnel wound is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have malnutrition.

2.  The veteran does not currently have avitaminosis.

3.  The veteran does not currently have chronic dysentery.


CONCLUSIONS OF LAW

1.  Malnutrition was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Avitaminosis was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Chronic dysentery was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
present appeal arises from a September 2002 rating decision.  
In December 2000, the RO sent the claimant a duty to assist 
letter.  As this letter was prior to the September 2002 
rating decision on appeal, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the December 2000 letter as well as an August 2003 
letter, the January 2003 statement of the case, and January 
2004 and September 2004 supplemental statements of the case, 
the RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the letters noted above implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate the claims for service connection 
for malnutrition, avitaminosis, and chronic dysentery and has 
afforded the claimant VA examinations.  The claimant was also 
provided with the opportunity to attend a hearing, but he 
canceled his hearing request.  The claimant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, the claimant stated in an April 2005 
statement that he had no additional evidence to submit and 
wished to waive the 60 day due process period.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
present appeal, and that adjudication of these claims of 
service connection without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The veteran's service medical records show that he was 
treated in June 1945 for diarrhea, chronic, due to 
overeating, and in July 1945 for gastritis due to acute 
indigestion.  

In November 1945, the veteran completed an Affidavit for 
Philippine Army Personnel (AP AGO Form 23) where he noted 
that he sustained a shrapnel wound in April 1942 in Bataan.  
He denied receiving any medical treatment at the time, and 
denied incurring any permanent disability.

The veteran's June 1946 separation examination report shows a 
"negative P." of the endocrine system.  The report also 
shows that the veteran had no history of, nor was presently 
suffering from, any wounds, illnesses or diseases.

On file is a July 1946 clinic record from Dr. Avesino A. 
Saguiped containing diagnoses of avitaminosis, chronic 
dysentery, pellagra and malnutrition.  The record further 
shows that the veteran was given Paregoric I tsp every four 
hours as needed, as well as an injection of morphine as 
needed for pain.

Private medical notes dated in July 1995 and January 1996 
show that the veteran was treated for complaints of fever and 
cough.  

A Field Investigation was conducted in September 1996 in 
order to obtain additional information regarding Dr. 
Saguiped.  Results revealed that Dr. Saguiped died in 1993 
and his patient records had been disposed of long before his 
death.  Results also revealed that Dr. Saguiped based his 
medical certifications on history provided by the person 
requesting the certification.  

An August 2000 "To Whom It May Concern" private medical 
record from Vitin's Medical Clinic shows that the veteran was 
treated yearly at the clinic due to various ailments 
beginning in 1995.  A current diagnosis was made of senility 
and respiratory infection disease.  

In another medical note dated in August 2000, Dr. Angelito 
Fausto, M.D., certified that the veteran came to the Office 
of the Municipal Health Officer for treatment because of 
numbness on both lower extremities accompanied by joint pains 
for almost a year.  Dr. Fausto noted that the veteran 
currently wanted treatment for arthritis and peripheral 
neuritis.  

In October 2000, the veteran filed a claim for service 
connection for malnutrition, avitaminosis, chronic dysentery 
and shrapnel wound.  

The RO noted in a July 2002 Memorandum that the veteran was 
not interned or detained for not less than 30 days as a POW, 
but rather was held as a POW from April 9, 1942, to April 
18, 1942.  The RO based this finding on an Affidavit for 
Philippine Army Personnel (AP AGO Form 23) that the veteran 
completed in November 1945. 

During a July 2002 VA infectious/nutrition examination, the 
veteran reported having malaria and dysentery while in a 
concentration camp during World War II.  His current 
complaints included joint pain and being tired.  He was 
diagnosed as having no residual evidence of malaria, 
dysentery, pellagra or malnutrition.  

In August 2002, the veteran underwent a Prisoner of War (POW) 
protocol examination at which time he reported sustaining a 
shrapnel wound on the right leg in 1942 in Bataan and said he 
was treated by a co-soldier paramedic in their company.  His 
current complaints included joint pains, shortness of breath, 
and tiring easily.  He said he had been confined two years 
earlier at Vitin's Medical Clinic due to dyspnea.  His 
diagnoses included no evidence of malaria, dysentery, 
pallagra and malnutrition.  The diagnoses also included 
healed scar, right leg, residual of shrapnel wound, and 
moderate to marked osteoarthritis, right ankle, possibly post 
traumatic.  

A private medical certificate dated in August 2003 shows that 
the veteran was hospitalized for an upper respiratory 
infection, acute.

In a March 2005 rating decision, the RO granted service 
connection for arteriosclerotic hearing disease assigning a 
60 percent evaluation.  The RO also granted a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

III.  Analysis

The issues before the Board include claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under longstanding law, if a veteran is a former POW and, as 
such, was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifested to 
a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied. 38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Secretary of Veterans Affairs has issued an interim 
final rule to effectuate a statutory amendment which 
eliminated the 30-day requirement for certain disorders, and 
to add certain additional diseases which the Secretary has 
determined warrant a presumption of service connection for 
former POWs.  See Veterans Benefits Act of 2003, Public Law 
No. 108-183 (Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 
2004). As a result, 38 C.F.R. §§ 3.309(c), as published in 
the Federal Register, now reads as follows:

(c) Diseases specific as to former prisoners of war. (1) If 
a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.  Psychosis.  
Any of the anxiety states.  Dysthymic disorder (or 
depressive neurosis).  Organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite.  
Post-traumatic osteoarthritis.  Atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  Stroke and its complications.

 (2) If the veteran:  (i) Is a former prisoner of war and;  
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  Avitaminosis.  Beriberi (including 
beriberi heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

 Authority: 38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the Note 
immediately following the list of diseases, pertaining to 
beriberi heart disease, has been removed.  Id.  This interim 
final rule became an official final rule in June 2005.  

In view of the fact that the interim final rule became 
effective during the pendency of this appeal, the veteran is 
entitled to whatever version of the regulation is most 
favorable to his claim.  With this said, it does not appear 
that the veteran was given notice of the revisions made under 
38 C.F.R. § 3.309(c).  However, in this case, because there 
has been no change in regard to the 30 day intern requirement 
under 38 C.F.R. § 3.309(c) for claims for service connection 
for malnutrition, avitaminosis and chronic dysentery, there 
is no prejudice to the veteran in going forward with these 
issues at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

As a starting point, the RO noted in a July 2002 Memorandum 
that the veteran was not interned or detained for not less 
than 30 days as a POW, but rather was held as a POW from 
April 9, 1942, to April 18, 1942.  The RO noted that the 
service department did not indicate any POW status or 
recognized guerilla service for the veteran.  However, based 
on an Affidavit for Philippine Army Personnel (PA AGO Form 
23) that the veteran completed in November 1945 reporting 
POW status from April 9, 1992, to April 18, 1992, the RO 
concluded that the veteran had recognized POW status for 
this period.  The RO went on to note that while the veteran 
subsequently changed the dates of his claimed POW status in 
2001, from 10 days to almost 42 days, with reported dates 
from April 9, 1942, to May 22, 1942, this evidence is dated 
almost 56 years after the veteran's service and is not 
deemed credible.  In other words, the veteran's 1945 
affidavit regarding the period of his POW confinement was 
contemporaneous to his period of recognized service and 
therefore considered more credible than the veteran's 
allegations of POW status made decades after service.  
Accordingly, the Board finds that the presumptive 
regulations regarding former POWs do not apply in this case.  
See 38 C.F.R. § 3.309(c).  Nonetheless, even assuming 
arguendo that the presumptive regulations regarding former 
POWs do apply, service connection would still not be 
warranted since the weight of evidence does not show that 
the veteran presently has the disabilities he is claiming.

Congress has specifically limited entitlement to service-
connection for instances in which disease or injury have 
resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
2002).  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In regard to the medical evidence, an August 2002 VA examiner 
specifically diagnosed the veteran as having no residual 
evidence of malaria, dysentery, pellagra and malnutrition.  
This report also shows that there was no helminthiasis seen 
on stool exam.  The examiner based his finding on a review of 
the veteran's claims file and an examination of the veteran.  
Thus, although there is a private medical record from Dr. 
Avesino A. Saguiped M.D. dated in July 1946 reflecting 
diagnoses of avitaminosis, chronic dysentery, pellagra and 
malnutrition, the Board finds this evidence to be outweighed 
by the more contemporaneous and comprehensive examination 
report dated in August 2002 showing no evidence of the 
disabilities being claimed.  Moreover, a Field Investigation 
was conducted in September 1996 in order to obtain additional 
information regarding Dr. Saguiped.  Results revealed that 
Dr. Saguiped died in 1993 and his patient records had been 
disposed of long before his death.  Results also revealed 
that Dr. Saguiped based his medical certifications on history 
provided by the person requesting the certification.  Such 
findings further diminish the credibility of Dr. Saguiped's 
July 1946 certification.

Inasmuch as the evidence weighs against finding that the 
veteran currently has malnutrition, avitaminosis, or chronic 
dysentery, his claim for service connection for such 
disabilities must be denied.  See 38 U.S.C.A. § 1110 (West 
2002); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b). 


ORDER

Service connection for malnutrition is denied.

Service connection for chronic dysentery is denied.

Service connection for avitaminosis is denied.


REMAND

Regarding the veteran's claim for service connection for 
residuals of shrapnel wound, the veteran's June 1946 
separation examination report does not show any 
musculoskeletal defects, and shows normal clinical 
evaluations of the feet and skin.  However, the veteran noted 
on a November 1945 Affidavit for Philippine Army Personnel 
(PA AGO Form 23) that he sustained a shrapnel wound, but he 
did not indicate the location of the wound and further noted 
no permanent disabilities as a result.  VA examination in 
August 2002 reveals a healed scar, right leg, residuals of 
shrapnel wound, and moderate to marked osteoarthritis right 
ankle, possibly post traumatic.  Thus, while the evidence 
suggests that the veteran has residuals of shrapnel wound, 
the extent of such residuals is unclear.  That is, the 
evidence shows that the veteran has a scar on the right leg 
due to shrapnel wound, but does not reveal whether the 
diagnosis of right ankle osteoarthritis, possibly post 
traumatic, is also a residual of the shrapnel wound.  Indeed, 
a more definitive opinion regarding whether the veteran's 
osteoarthritis is post traumatic in nature is essential to 
this claim since the revised provisions of 38 C.F.R. 
§ 3.309(c) no longer require a 30-day internment or 
detainment for claims involving post-traumatic 
osteoarthritis.  Therefore, in order to make a well informed 
decision on this claim, further medical development is 
warranted by way of an examination.  See 38 U.S.C.A. 
§ 5107A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the case 
is remanded for the following:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine the extent of 
residuals he may have as a result of the 
claimed shrapnel fragment wound of the 
right leg.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that the inservice 
shrapnel fragment wound reported by the 
veteran resulted in chronic residual 
disability, to include osteoarthritis of 
the right ankle.  The examiner should 
also opine whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the veteran's 
right ankle osteoarthritis is post-
traumatic in nature.  The complete claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  A 
rationale for all conclusions should be 
provided.  

2.  The RO should then readjudicate the 
claim for service connection for 
residuals of a shrapnel wound.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and provide the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


